DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 9-15, and 19-20 are allowed in view of the Applicant's arguments (Response filed 10/08/2021) and the cited prior art of record. 
In addition to Applicant’s arguments, the closest prior art of record, Dave et al. (US 20140237123) disclosed, "The characteristics that stimulate the device switch can include user-initiated switch commands received from one or more of the user's devices, a location characteristic of a device (provided via, e.g., a global position system (GPS), wireless triangulation, or cellular triangulation), a timing characteristic (e.g., time of day, day of week, etc.)".  That is, a user-initiated switch, or a particular location, or a particular timing characteristic, such as a time of day, may trigger the device switch.
While Dave disclosed that a timing characteristic may trigger the device switch, in which the timing characteristic reasonably includes a time in the future, Dave did not disclose this timing characteristic to be included in the claimed received indication of a desire to transfer the communication session while the communication session is established.  Furthermore, while Dave disclosed the trigger may include a location characteristic, Dave did not disclose the claimed received indication to include both a desired time and desired location during the communication session in which the desired time is a desired time in the future relative to the first time, as claimed.  That is, Dave did not disclose the limitations with respect to reserving the second user endpoint at the desired location and desired time during the communication session, as required by the claim.
Additional cited prior art, Allen et al. (US 20090210536) disclosed a method and system for facilitating a transfer of an ongoing communication session between endpoints, in which a control subsystem includes a device swap component configured to receive from the second user device a session invitation message containing a reference to the existing session with an instruction to replace the first user device, verify from the stored association that the second user device is associated with the user address, accept the session invitation message from the second user device to establish a new session, join the new session with the second leg of the existing session to enable the exchange of media between the second user device and the remote party, and terminate the first leg of the existing session (Allen, [0018]).
However, the session invite message does not reasonably amount to the claimed indication of a desire to transfer the established communication session because it does not include the desired future time and location, nor does Allen include reserving a determined second device at the desired future time/location.  In Allen, the second device is known at the time of the desire to transfer.    
For these reasons, claims 1-5, 9-15, and 19-20 are distinguished from the prior art.  For support, see Instant Specification ([0036]-[0037]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/Primary Examiner, Art Unit 2419